MEMORANDUM OPINION

                                         No. 04-12-00348-CR

                                   IN RE Luis Ray JARAMILLO

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: June 20, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 7, 2012, Relator Luis Ray Jaramillo filed a petition for writ of mandamus

complaining of the trial court’s failure to rule on a speedy trial motion. However, counsel has

been appointed to represent Relator in the criminal proceeding pending in the trial court for

which he is currently confined. A criminal defendant is not entitled to hybrid representation.

See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906
S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on pro se

motions or petitions filed with regard to a criminal proceeding in which the defendant is

represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not


1
  This proceeding arises out of Cause Nos. 2012-CR-3425 and 2012-CR-3246, styled State of Texas v. Luis Ray
Jaramillo, pending in the 290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner
presiding.
                                                                                  04-12-00348-CR


abuse its discretion by declining to rule on Relator’s pro se motion filed in the criminal

proceeding pending in the trial court. Accordingly, the petition for writ of mandamus is denied.

TEX. R. APP. P. 52.8(a).



                                                PER CURIAM

Do no publish




                                              -2-